DETAILED ACTION
Claims 1-16 are presented for examination.
Claims 1, 4, 14, and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
The objection to the claim has been withdrawn based on Applicant’s amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (hereinafter Lee), U.S. Publication No. 2005/0201353, in view of CMCC, NPL Publication No. R2-1702925, “Introducing Transmission Made for POCP Operation” (IDS received 05/31/2022).

As per claim 1, Lee discloses a wireless communication device that transmits data to a second wireless communication device that performs wireless connection using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a wireless communication device that transmits data to a second wireless communication device that performs wireless connection using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))], the wireless communication device comprising: 
a controller [fig. 4, 5, a controller (transferring device (e.g., a splitter))] configured to classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classify the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition  [fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classify the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)]; and 
a transmitter [fig. 4, paragraphs 0025, 0035, 0043, 0053, a transmitter (UM RLC is used to transmit)] configured 
select a channel to transmission of the data from multiple channels [fig. 5, paragraphs 0026, 0036, 0037, select a channel to transmission of the data from multiple channels (transmission via a single physical channel is performed; transmissions are performed through respectively different channels up to the physical channel; mapping of logical channels, transport channels, and physical channels)];
transmit the data in a first transmission mode in a first layer that manages a data link in the wireless connection when the data is the first data [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, transmit the data in a first transmission mode in a first layer that manages a data link in the wireless connection when the data is the first data (transmits RTP using a RLC mode different than the mode used for RTCP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)]; and
transmit the data in a second transmission mode in the first layer when the data is the second data [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, transmit the data in a second transmission mode in the first layer when the data is the second data (transmits RTCP using a RLC mode different than the mode used for RTP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)].
wherein the first layer is a lower layer of the PDCP layer [fig. 1, 2, 5, paragraphs 0015, 0025, 0035, 0037, wherein the first layer is a lower layer of the PDCP layer (PDCP layer is located above the RLC layer)].
Lee discloses data handling at the PDCP layer [paragraphs 0035, 0050, data handling at the PDCP layer (packet handling entity is a packet data convergence protocol (PDCP) entity; transmission of packets according to different modes)].
Lee does not explicitly disclose classification in the PDCP layer.
However, CMCC teaches classification in the PDCP layer [paragraphs 0111, 0115, 0129, 0168, 0176, classification in the PDCP layer (PDCP performs different operations of reordering; PDCP status and reordering window should be maintained)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including classification in the PDCP layer as taught by CMCC because it would provide the Lee's device with the enhanced capability of achieving high reliability [CMCC, page 2].

As per claim 4, Lee discloses the wireless communication device according to claim 1, wherein 
the first transmission condition is an allowable latency indicating a latency allowed for transmitting the data, and the second transmission condition is an allowable latency shorter than the first transmission condition [paragraphs 0014, 0037, 0042, 0044, 0045, the first transmission condition is an allowable latency indicating a latency allowed for transmitting the data, and the second transmission condition is an allowable latency shorter than the first transmission condition (wherein each sub-stream has a different delay requirement and/or an error rate requirement; minimizes any delays in transmitting the RTP packets by transmitting the RTP packets at a higher priority compared with the RTCP packets)].

As per claim 5, Lee discloses the wireless communication device according to claim 1, wherein 
a transmission completion time taken until transmission of the packet in the second transmission mode is completed is shorter than a transmission completion time in the first transmission mode [paragraphs 0008, 0015, 0022, 0035, a transmission completion time taken until transmission of the packet in the second transmission mode is completed is shorter than a transmission completion time in the first transmission mode (RTP packets having a relatively small size are transmitted frequently and regularly, and because RTCP packets having a size that is quite large compared to RTP packets are transmitted infrequently and irregularly)].

As per claim 6, Lee discloses the wireless communication device according to claim 1, wherein 
the transmitter uses a first radio channel when transmitting the data in the first transmission mode and uses a second radio channel different from the first radio channel when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0022, 0036, 0037, the transmitter uses a first radio channel when transmitting the data in the first transmission mode and uses a second radio channel different from the first radio channel when transmitting the data in the second transmission mode (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)].

As per claim 7, Lee discloses the wireless communication device according to claim 1, wherein 
the first transmission mode is a transmission mode in which the second wireless communication device is requested to transmit an acknowledgement indicating that a packet has been received, and the second transmission mode is a transmission mode in which the second wireless communication device is not requested to transmit the acknowledgement [fig. 4, 5, paragraphs 0014, 0020, the first transmission mode is a transmission mode in which the second wireless communication device is requested to transmit an acknowledgement indicating that a packet has been received, and the second transmission mode is a transmission mode in which the second wireless communication device is not requested to transmit the acknowledgement (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 8, Lee discloses the wireless communication device according to claim 7, wherein 
the first transmission mode is an AM (Acknowledged Mode), and the second transmission mode is a UM (Unacknowledged Mode) [fig. 4, 5, paragraphs 0014, 0020, 0022, the first transmission mode is an AM (Acknowledged Mode), and the second transmission mode is a UM (Unacknowledged Mode) (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 9, Lee discloses the wireless communication device according to claim 8, wherein 
the second transmission mode is the UM or a TM (Transparent Mode) [fig. 4, 5, paragraphs 0014, 0020, 0022, 0035, 0054, the second transmission mode is the UM or a TM (Transparent Mode) (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 10, Lee discloses the wireless communication device according to claim 1, wherein 
the layer related to the wireless connection is a RLC (Radio Link Control) layer [fig. 4, 5, paragraphs 0012, 0014, 0021, the layer related to the wireless connection is a RLC (Radio Link Control) layer (two modes in a radio link control (RLC) layer)].

As per claim 11, Lee discloses the wireless communication device according to claim 1, wherein 
the transmitter incorporates information indicating that data is the second data in a packet that transmits the data in an uppermost layer among a plurality of layers related to the wireless connection when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0015, 0021, 0022, 0035, the transmitter incorporates information indicating that data is the second data in a packet that transmits the data in an uppermost layer among a plurality of layers related to the wireless connection when transmitting the data in the second transmission mode (UM RLC transmits upon forming a PDU by attaching a header that includes information regarding the concatenation and segmentation of SDUs; two UM RLCs are connected to a single PDCP to allow data transmission)].

As per claim 13, Lee discloses the wireless communication device according to claim 1, wherein 
the transmitter transmits the data a plurality of times when transmitting the data in the second transmission mode [paragraphs 0022, 0024, 0035, the transmitter transmits the data a plurality of times when transmitting the data in the second transmission mode (AM RLC is to guarantee error-free data transmissions by performing re-transmissions of the data a plurality of times)].

As per claim 14, Lee discloses a wireless communication device that receives data transmitted using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a wireless communication device that receives data transmitted using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))] from another wireless communication device that performs wireless connection [fig. 1, 4, paragraphs 0004, 0013, another wireless communication device that performs wireless connection (transmit data while maintaining an end-to-end connection)], the wireless communication device comprising: 
a receiver configured to receive a packet including the data [paragraphs 0022, 0053, 0054, a receiver configured to receive a packet including the data (a receiver to receive packet data)]; and 
a processer [fig. 4, 5, paragraphs 0035, 0039, 0051, a processer (receiving device (e.g., a combiner))] configured to:
perform first reception processing when the received packet is transmitted in a first transmission mode in a first layer that manages a data link in the wireless connection used when the data is first data of which the transmission condition indicating a condition related to transmission of the data is a first transmission condition [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, perform first reception processing when the received packet is transmitted in a first transmission mode in a first layer that manages a data link in the wireless connection used when the data is first data of which the transmission condition indicating a condition related to transmission of the data is a first transmission condition (perform logical channel priority handling, (for example, a logical channel for RTP flow is assigned a high priority and a logical channel for RTCP flow is assigned a low priority); transmits/receives RTP using a RLC mode different than the mode used for RTCP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)]; and
perform second reception processing when the received packet is transmitted in a second transmission mode in the first layer when the data is second data of which the transmission condition is a second transmission condition [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, perform second reception processing when the received packet is transmitted in a second transmission mode in the first layer when the data is second data of which the transmission condition is a second transmission condition (perform logical channel priority handling, (for example, a logical channel for RTP flow is assigned a high priority and a logical channel for RTCP flow is assigned a low priority); (transmits/receives RTCP using a RLC mode different than the mode used for RTP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)].
wherein the first layer is a lower layer of the PDCP layer [fig. 1, 2, 5, paragraphs 0015, 0025, 0035, 0037, wherein the first layer is a lower layer of the PDCP layer (PDCP layer is located above the RLC layer)].
Lee discloses data handling at the PDCP layer [paragraphs 0035, 0050, data handling at the PDCP layer (packet handling entity is a packet data convergence protocol (PDCP) entity; transmission of packets according to different modes)].
Lee does not explicitly disclose condition in the PDCP layer.
However, CMCC teaches condition in the PDCP layer [paragraphs 0111, 0115, 0129, 0168, 0176, condition in the PDCP layer (PDCP performs different operations of reordering; PDCP status and reordering window should be maintained)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including condition in the PDCP layer as taught by CMCC because it would provide the Lee's device with the enhanced capability of achieving high reliability [CMCC, page 2].

As per claim 15, Lee discloses the wireless communication device according to claim 14, wherein 
the receiver determines that the received packet is transmitted in the first transmission mode when a radio channel used in the received packet is a first radio channel used when transmitting the data in the first transmission mode, and the receiver determines that the received packet is transmitted in the second transmission mode when the radio channel is a second radio channel different from the first radio channel, used when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0022, 0036, 0037, determines that the received packet is transmitted in the first transmission mode when a radio channel used in the received packet is a first radio channel used when transmitting the data in the first transmission mode, and the receiver determines that the received packet is transmitted in the second transmission mode when the radio channel is a second radio channel different from the first radio channel, used when transmitting the data in the second transmission mode (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)].

As per claim 16, Lee discloses a wireless communication system comprising: 
a first wireless communication device; and a second wireless communication device configured to transmit data to the first wireless communication device that performs wireless connection using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a first wireless communication device; and a second wireless communication device configured to transmit data to the first wireless communication device that performs wireless connection using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))], wherein 
the second wireless communication device includes: 
a controller [fig. 4, 5, a controller (transferring device (e.g., a splitter))] configured to classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classify the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition  [fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classify the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)]; and 
a transmitter [fig. 4, paragraphs 0025, 0035, 0043, 0053, a transmitter (UM RLC is used to transmit)] configured to:
select a channel to transmission of the data from multiple channels [fig. 5, paragraphs 0026, 0036, 0037, select a channel to transmission of the data from multiple channels (transmission via a single physical channel is performed; transmissions are performed through respectively different channels up to the physical channel; mapping of logical channels, transport channels, and physical channels)];
transmit the data in a first transmission mode in a first layer that manages a data link in the wireless connection when the data is the first data [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, transmit the data in a first transmission mode in a first layer that manages a data link in the wireless connection when the data is the first data (transmits RTP using a RLC mode different than the mode used for RTCP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)]; and
transmit the data in a second transmission mode in the first layer when the data is the second data [fig. 4, 5, paragraphs 0022, 0036, 0037, 0044, 0045, transmit the data in a second transmission mode in the first layer when the data is the second data (transmits RTCP using a RLC mode different than the mode used for RTP packets; RTP and RTCP packets that are divided (separated) into two flows by the RLC are combined together into a single flow once again at the MAC layer or PHY layer and transmission is performed via a single physical channel)].
the first wireless communication device includes: 
a receiver configured to receive a packet including the data [paragraphs 0022, 0053, 0054, a receiver configured to receive a packet including the data (a receiver to receive packet data)]; and 
a processer [fig. 4, 5, paragraphs 0035, 0039, 0051, a processer (receiving device (e.g., a combiner))] configured to perform first reception processing when the received packet is transmitted in the first transmission mode and performs second reception processing when the received packet is transmitted in the second transmission mode  [fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, perform first reception processing when the received packet is transmitted in the first transmission mode and performs second reception processing when the received packet is transmitted in the second transmission mode (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)].
wherein the first layer is a lower layer of the PDCP layer [fig. 1, 2, 5, paragraphs 0015, 0025, 0035, 0037, wherein the first layer is a lower layer of the PDCP layer (PDCP layer is located above the RLC layer)].
Lee discloses data handling at the PDCP layer [paragraphs 0035, 0050, data handling at the PDCP layer (packet handling entity is a packet data convergence protocol (PDCP) entity; transmission of packets according to different modes)].
Lee does not explicitly disclose classification in the PDCP layer.
However, CMCC teaches classification in the PDCP layer [paragraphs 0111, 0115, 0129, 0168, 0176, classification in the PDCP layer (PDCP performs different operations of reordering; PDCP status and reordering window should be maintained)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including classification in the PDCP layer as taught by CMCC because it would provide the Lee's device with the enhanced capability of achieving high reliability [CMCC, page 2].

Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of CMCC, and in further view of Vayanos et al., (hereinafter Vayanos), U.S. Publication No. 2005/0147040.

As per claim 2, Lee discloses the wireless communication device according to claim 1, wherein the first transmission mode is a transmission mode in which the second wireless communication device is caused to execute processing corresponding to data included in a packet received in advance by the second wireless communication device, and the second transmission mode is a transmission mode in which the second wireless communication device is caused to execute the processing corresponding to the data included in the packet received in advance by the second wireless communication device [paragraphs 0020, 0035, 0039, 0042, the first transmission mode is a transmission mode in which the second wireless communication device is caused to execute processing corresponding to data included in a packet received in advance by the second wireless communication device, and the second transmission mode is a transmission mode in which the second wireless communication device is caused to execute the processing corresponding to the data included in the packet received in advance by the second wireless communication device (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply; processing provided by a distinguishing and transferring device (e.g., a splitter) of the PDCP and a distinguishing and receiving device (e.g., a combiner) of the PDCP)]. Lee does not explicitly disclose a transmission number successive to the received packet is received and the second wireless communication device is not caused to execute the processing corresponding to the data included in the packet received in advance by the second wireless communication device until the packet of the transmission number successive to the packet received in advance is received when a packet of a transmission number that is not successive to the packet received in advance by the second wireless communication device is received, and … a transmission number that is successive to or not successive to the packet received in advance by the second wireless communication device.
However, Vayanos teaches a transmission number successive to the received packet is received and the second wireless communication device is not caused to execute the processing corresponding to the data included in the packet received in advance by the second wireless communication device until the packet of the transmission number successive to the packet received in advance is received when a packet of a transmission number that is not successive to the packet received in advance by the second wireless communication device is received, and … a transmission number that is successive to or not successive to the packet received in advance by the second wireless communication device [paragraphs 0111, 0115, 0129, 0168, 0176, a transmission number successive to the received packet is received and the second wireless communication device is not caused to execute the processing corresponding to the data included in the packet received in advance by the second wireless communication device until the packet of the transmission number successive to the packet received in advance is received when a packet of a transmission number that is not successive to the packet received in advance by the second wireless communication device is received, and … a transmission number that is successive to or not successive to the packet received in advance by the second wireless communication device (a sequence number check can be performed; receive sequential packets… identifies the order in which each information block is to be considered; both in -sequence and out-of-sequence delivery)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including a transmission number that is successive to or not successive to the packet received in advance as taught by Vayanos because it would provide the Lee's device with the enhanced capability of improving service continuity and reduce interruptions in delivery of content [Vayanos, Abstract, paragraph 0013].

As per claim 3, Lee discloses the wireless communication device according to claim 2, wherein 
the processing corresponding to the data is processing of delivering the data to an application program which uses the data and is included in the second wireless communication device [fig. 4, 5, paragraphs 0035, 0039, 0045, 0051, the processing corresponding to the data is processing of delivering the data to an application program which uses the data and is included in the second wireless communication device (distinguishing and receiving device (e.g., a combiner) of the PDCP)].

As per claim 12, Lee discloses the wireless communication device according to claim 11, Lee does not explicitly disclose wherein the uppermost layer is a New AS sublayer or a SDAP (Service Data Adaptation Protocol).
However, Vayanos teaches wherein the uppermost layer is a New AS sublayer or a SDAP (Service Data Adaptation Protocol) [paragraphs 0083, 0086, 0091, wherein the uppermost layer is a New AS sublayer or a SDAP (Service Data Adaptation Protocol) (includes various sublayers)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including a uppermost layer is a New AS sublayer or a SDAP as taught by Vayanos because it would provide the Lee's device with the enhanced capability of improving service continuity and reduce interruptions in delivery of content [Vayanos, Abstract, paragraph 0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469